Citation Nr: 0006330	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1972 to March 
1973.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the San Juan, Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
which entitlement to nonservice-connected pension was denied 
as was entitlement to extra-schedular pension under 38 C.F.R. 
§ 3.321(b)(2).   


FINDING OF FACT

The appellant has submitted evidence suggesting 
unemployability due to disability; income below the required 
standard for pension; and active service for a period of 90 
days or more during a period of war.  


CONCLUSION OF LAW

A well grounded claim for nonservice-connected pension 
benefits has been submitted.  38 U.S.C.A. §§ 1521, 5107 (West 
1991 & Supp. 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  VA has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  See Epps, supra.  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).   

To establish entitlement to VA non-service-connected pension 
under 38 U.S.C.A § 1521, a veteran must (1) have served 
during a period of war for 90 days or more (or have been 
discharged or released from service during a period of war 
for a service-connected disability), (2) be permanently and 
totally disabled, and (3) have income below a certain 
standard. 38 U.S.C. § 1521(a), (j); see Brown v. Derwinski, 2 
Vet.App. 444, 446 (1992). 

For permanent and total disability, a veteran must 
demonstrate either that he is "unemployable as a result of a 
lifetime disability" or, if not unemployable, that he suffers 
from a lifetime disability that would "render it impossible 
for the average person with the same disability to follow a 
substantially gainful occupation". Brown, 2 Vet.App. at 446; 
see also 38 U.S.C. § 1502(a).  Characteristics such as age, 
education, employment history, and physical and mental 
disabilities are considered. 38 C.F.R. §§ 3.321, 4.15 (1999).  

In the instant case, the appellant's claim for pension is 
well grounded because he has qualifying wartime service, he 
has completed the VA pension application as to his income, 
and another federal agency has found him to be unemployable 
as a result of disability.  


ORDER

The claim for nonservice-connected pension benefits is well 
grounded.  


REMAND

As the claim for nonservice-connected pension benefits is 
well grounded, VA has a duty to assist the veteran in the 
development of facts which are pertinent to such a claim.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  

With regard to the veteran's non-service connected 
disabilities, an evaluation must be performed under the 
Schedule for Rating Disabilities (Schedule) to determine the 
percentage of impairment caused by each disability which is 
claimed by the veteran.  The RO has the responsibility of 
identifying all disabilities which the veteran currently has, 
determining whether they are permanent in nature, and 
assigning a schedular evaluation for each.  See 38 C.F.R. § 
Part 4 (1999); see also Roberts v. Derwinski, 2 Vet.App. 287 
(1992).  The Court has also held that VA adjudicators, when 
considering a claim for entitlement to nonservice-connected 
pension benefits, must consider whether the veteran is 
unemployable as a result of a lifetime disability, i.e., an 
"objective" standard, or if the veteran is not unemployable, 
whether there exists a lifetime disability which would render 
it impossible for an average person to follow a substantially 
gainful occupation, i.e., a "subjective" standard.  38 
U.S.C.A. §§ 1502(a)(1), 1521(a) (West 1991); 38 C.F.R. §§ 
3.321(b)(2), 4.15, 4.16, and 4.17 (1999). See also Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Roberts, supra; Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  

Review of the record indicates that nonservice-connected 
disabilities were most recently evaluated on VA examination 
in October 1997.  At that time, diagnoses included peripheral 
circulatory insufficiency to the legs and gastritis with 
esophagic reflux; however, the RO has not yet assigned 
disability ratings for these diagnosed disabilities under the 
schedular criteria.  On remand, the RO will have the 
opportunity to rate all diagnosed disabilities according to 
the criteria set forth in the Schedule. 

In addition, the record shows that in December 1995 and 
October 1997, the veteran was afforded VA mental disorders 
examinations in conjunction with increased evaluation claims 
regarding his service-connected anxiety disorder.  However, 
these examinations are incomplete for rating purposes as the 
claims folder and pertinent medical records were not made 
available to the examiners and Global Assessment of 
Functioning (GAF) scores were not assigned.  On remand, the 
veteran will be afforded a new VA mental disorders 
examination in order to obtain sufficient information 
regarding the current nature and severity of his service-
connected anxiety disorder.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for a psychiatric examination by a VA 
physician, for the purpose of determining 
the nature and severity of the service-
connected anxiety disorder as it is 
currently manifested.  All special tests 
and studies should be conducted as 
indicated, and all objective findings 
should be noted in detail.  The examiner 
should provide a complete, multi-axis 
diagnosis, with assignment of a Global 
Assessment of Functioning scores both 
currently and for the past year.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  

Following the examination and upon review 
of the relevant history, the examiner 
should provide an opinion as to whether 
the veteran's diagnosed disabilities 
render him unemployable, apart from and 
without consideration of his ongoing 
problems with substance abuse.  Complete 
rationales and bases should be provided 
for any opinions given or conclusions 
reached.  

2.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
does not contain all of the requested 
findings and opinions, it should be 
returned for completion.  The RO and the 
examiner are reminded that, in order for 
a disability examination to be adequate 
for compensation purposes, the report 
must contain sufficient detail, and if 
the report does not contain sufficient 
detail, it must be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 
Vet.App. 268 (1998).  

3.  Pursuant to 38 C.F.R. § 3.655 (1999), 
when the claimant without good cause 
fails to report for examination, the 
claim will be denied.  VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The regional 
office must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  This remand serves as 
notification of that regulation. 

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
assign disability ratings for each of the 
veteran's nonservice-connected and 
service-connected disabilities, and the 
claim for pension benefits, to include 
consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(2), 
should be reviewed based on all of the 
evidence which is now of record.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the veteran has any additional medical evidence 
regarding current medical disorders or diagnoses, he should 
submit such evidence to the RO for consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



